Exhibit 10.1
Supplemental Agreement No. 16
to
Purchase Agreement No. 3157
between
The Boeing Company
And
Federal Express Corporation
Relating to Boeing Model 777-FREIGHTER Aircraft
THIS SUPPLEMENTAL AGREEMENT, entered into as of the 31st day of January, 2011,
by and between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION
(Customer);
W I T N E S S E T H:
WHEREAS, the parties entered into that certain Purchase Agreement No. 3157,
dated November 7, 2006 (Purchase Agreement), relating to the purchase and sale
of certain Boeing Model 777-FREIGHTER Aircraft (Aircraft); and
WHEREAS, Customer desires to add two (2) Aircraft to the Purchase Agreement with
delivery dates as follows;
Delivery Dates
for
Aircraft
[ * ]
[ * ]

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S16 - 1



--------------------------------------------------------------------------------



 



Supplemental Agreement 16 to
Purchase Agreement No. 3157
WHEREAS, Customer desires to exercise two (2) Option Aircraft under Letter
Agreement 6-1162-RRO-1062 to the Purchase Agreement with delivery months as
follows;
Delivery Month
for
Option Aircraft
[ * ]
[ * ]
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:
All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

1.   Remove and replace, in its entirety, the “Table of Contents” with the
revised Table of Contents attached hereto to reflect the changes made by this
Supplemental Agreement No. 16.

2.   Customer and Boeing hereby acknowledge and confirm that two (2) Aircraft
with delivery months of [ * ] and [ * ] are hereby added to the Purchase
Agreement, and will be collectively classified as Block D Aircraft (Block D) and
are included in Table 1-D. No later than twelve (12) months prior to the first
month of the quarter of the applicable deliveries for such Aircraft, Boeing will
notify Customer of the delivery month of such Aircraft.

3.   Customer and Boeing hereby acknowledge and confirm that the two (2) Option
Aircraft under Letter Agreement 6-1162-RRO-1062 with delivery months of [ * ]
and [ * ] are hereby exercised by this Supplemental Agreement No. 16 and will be
collectively classified as Block C Aircraft (Block C). Boeing acknowledges and
confirms that its right to adjust the scheduled delivery month of such Option
Aircraft by [ * ], as set forth in paragraph 4.1 of Letter Agreement
6-1162-RRO-1062, is hereby waived with respect to the two (2) Option Aircraft
exercised hereby.

4.   Customer and Boeing hereby acknowledge and confirm that:

4.1 Letter agreement 6-1162-RRO-1065 “Aircraft Performance Guarantees for Block
B Aircraft” shall apply to [ * ].
4.2 Letter agreement 6-1162-RRO-1065 “Aircraft Performance Guarantees for Block
B Aircraft” shall apply to [ * ].

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S16 - 2



--------------------------------------------------------------------------------



 



Supplemental Agreement 16 to
Purchase Agreement No. 3157

5.   Add “Table 1-C2” attached hereto to reflect the delivery dates, pricing and
advance payments of the two (2) Option Aircraft exercised by this Supplemental
Agreement No. 16.

6.   Remove and replace, in its entirety, the “Table 1-D” with the revised Table
1-D attached hereto to reflect the delivery dates, pricing and advance payments
of the two (2) incremental Block D Aircraft added by this Supplemental Agreement
No. 16.

7.   Remove and replace, in its entirety, the Attachment to Letter Agreement
6-1162-RRO-1062 entitled “Option Aircraft Delivery, Description, Price and
Advance Payments” with the revised Attachment to Letter Agreement
6-1162-RRO-1062 entitled “Option Aircraft Delivery, Description, Price and
Advance Payments” attached hereto to reflect the deletion of two (2) Option
Aircraft from the Attachment, as such Option Aircraft are being exercised as
firm Aircraft, as well as to reflect other changes made by this Supplemental
Agreement No. 16.

8.   Remove and replace, in its entirety, Letter Agreement FED-PA-LA-1000790R1
entitled “Special Matters for Block C Aircraft” with the revised Letter
Agreement FED-PA-LA-1000790R2 entitled “Special Matters for Block C Aircraft”
attached hereto to reflect changes made by this Supplemental Agreement No. 16.

9.   Remove and replace, in its entirety, Letter Agreement FED-PA-LA-1001683
entitled “Special Matters for Block D Aircraft” with the revised Letter
Agreement FED-PA-LA-1001683R1 entitled “Special Matters for Block D Aircraft”
attached hereto to reflect changes made by this Supplemental Agreement No. 16.

10.   Customer and Boeing acknowledge and confirm that Letter Agreement
6-1162-RRO-1144R3 entitled [ * ] is hereby cancelled and replaced in its
entirety with Letter Agreement 6-1162-RRO-1144R4 entitled [ * ].

11.   Boeing will use commercially reasonable efforts to offer to Customer [ *
]. Should Boeing be able to accommodate this change [ * ].

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S16 - 3



--------------------------------------------------------------------------------



 



Supplemental Agreement 16 to
Purchase Agreement No. 3157

12.   Customer and Boeing agree that the two (2) Block D Aircraft added to the
Purchase Agreement by this Supplemental Agreement No. 16 and the two (2) Option
Aircraft exercised by this Supplemental Agreement No. 16 will be subject to and
benefit from the same terms and conditions as the Aircraft except as set forth
herein and in writing signed by authorized representatives of the parties.

13.   As a result of adding two (2)Block D Aircraft and Customer exercising two
(2) Option Aircraft to the Purchase Agreement, advance payments in the amount of
[ * ] will be due concurrent with Customer’s written confirmation to Boeing as
detailed in paragraph 15 below.

14.   This Supplemental Agreement No. 16 shall not be effective unless executed
and delivered by Customer on or prior to January 31, 2011.

15.   This Supplemental Agreement No. 16 shall not be effective unless and
until, and the matters expressed herein are expressly conditioned upon, Customer
receiving approval from the board of directors of Customer’s parent company,
FedEx Corporation. Should such approval not be granted and confirmed in writing
by Customer to Boeing by March 21, 2011, this Supplemental Agreement shall
automatically terminate and be null and void in all respects, and neither party
shall owe any obligation to the other party with respect to the matters
expressed herein; provided, however, no such termination shall otherwise impact
the parties’ rights and obligations existing under the Purchase Agreement prior
to this Supplemental Agreement. For the sake of clarity, neither party shall be
deemed to be in default hereunder for failing to have performed any obligation
created under this Supplement Agreement, including without limitation any
payment obligation, prior to the receipt by Boeing of the aforementioned written
confirmation.

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S16 - 4



--------------------------------------------------------------------------------



 



EXECUTED as of the day and year first above written.

                  THE BOEING COMPANY   FEDERAL EXPRESS CORPORATION    
 
               
By:
  /s/ STUART C. ROSS
 
Its: Attorney-In-Fact   By:   /s/ PHILLIP C. BLUM
 
Its: VP, Aircraft Acquisitions & SAO    

 

S16 - 5



--------------------------------------------------------------------------------



 



      (BOEING LOGO) [c14167c1416704.gif]    

TABLE OF CONTENTS

                                      SA                 NUMBER ARTICLES        
 
                   
 
    1.     Quantity, Model and Description        
 
                   
 
    2.     Delivery Schedule        
 
                   
 
    3.     Price        
 
                   
 
    4.     Payment        
 
                   
 
    5.     Miscellaneous        
 
                    TABLE        
 
                   
 
    1.     Aircraft Information Table     15  
 
                   
 
    1B     Block B Aircraft Information Table     4  
 
                   
 
    1C     Block C Aircraft Information Table     13  
 
                   
 
    1C1     Block C Aircraft Information Table (MSN [ * ])     11  
 
                   
 
    1C2     Block C Aircraft Information Table     16  
 
                   
 
    1D     Block D Aircraft Information Table     16  
 
                    EXHIBIT        
 
                   
 
    A.     Aircraft Configuration     4  
 
                   
 
    A1.     Aircraft Configuration (Block B Aircraft)     4  
 
                   
 
    A2.     Aircraft Configuration (Block C Aircraft except MSN [ * ])     11  
 
                   
 
    A3.     Aircraft Configuration (Block C Aircraft w/ MSN [ * ])     11  
 
                   
 
    A4.     Aircraft Configuration (Block D Aircraft)     12  
 
                   
 
    B.     Aircraft Delivery Requirements and Responsibilities        
 
                    SUPPLEMENTAL EXHIBITS        
 
                   
 
  AE1.   Escalation Adjustment/Airframe and Optional Features        
 
                   
 
  CS1.   Customer Support Variables        
 
                   
 
  EE1.   Engine Escalation/Engine Warranty and Patent Indemnity        
 
                   
 
  SLP1.   Service Life Policy Components        

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

      P.A. No. 3157 1 SA 16

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [c14167c1416704.gif]

                      SA         NUMBER LETTER AGREEMENT        
 
           
3157-01
  777 Spare Parts Initial Provisioning        
 
           
3157-02
  Demonstration Flight Waiver        
 
           
6-1162-RCN-1785
  [ * ]        
 
           
6-1162-RCN-1789
  Option Aircraft
Attachment to Letter 6-1162-RCN-1789   Exercised in SA # 4
 
           
6-1162-RCN-1790
  Special Matters        
 
           
6-1162-RCN-1791
  Performance Guarantees     4  
 
           
6-1162-RCN-1792
  Liquidated Damages Non-Excusable
Delay        
 
           
6-1162-RCN-1793
  Open Configuration Matters        
 
           
6-1162-RCN-1795
  AGTA Amended Articles        
 
           
6-1162-RCN-1796
  777 First-Look Inspection Program        
 
           
6-1162-RCN-1797
  Licensing and Customer Supplemental Type
Certificates        
 
           
6-1162-RCN-1798
  777 Boeing Converted Freighter   Deleted in SA # 4
 
           
6-1162-RCN-1798 R1
  777 Boeing Converted Freighter     4  
 
           
6-1162-RCN-1799
  [ * ]        
 
           
6-1162-RRO-1062
  Option Aircraft     4  
 
           
 
  Attachment to Letter 6-1162-RRO-1062     16  
 
           
6-1162-RRO-1065
  Performance Guarantees for Block B Aircraft     4  

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

      P.A. No. 3157 2 SA 16

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [c14167c1416704.gif]

             
6-1162-RRO-1066R1
  Special Matters for Block B Aircraft     4  
 
           
6-1162-RRO-1067
  Special Matters for Option Aircraft detailed in Letter Agreement
6-1162-RRO-1062     4  
 
           
6-1162-RRO-1068
  Special Provision — Block B Aircraft     4  
 
           
FED-PA-LA-1000790R2
  Special Matters for Block C Aircraft     16  
 
           
FED-PA-LA-1001683R1
  Special Matters for Block D Aircraft     16  
 
           
6-1162-RRO-1144R4
  [ * ]     16  

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

      P.A. No. 3157 3 SA 16

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [c14167c1416704.gif]

      SUPPLEMENTAL AGREEMENTS   DATED AS OF:
 
   
Supplemental Agreement No. 1
  May 12, 2008
 
   
Supplemental Agreement No. 2
  July 14, 2008
 
   
Supplemental Agreement No. 3
  December 15, 2008
 
   
Supplemental Agreement No. 4
  January 9, 2009
 
   
Supplemental Agreement No. 5
  January 11, 2010
 
   
Supplemental Agreement No. 6
  March 17, 2010
 
   
Supplemental Agreement No. 7
  March 17, 2010
 
   
Supplemental Agreement No. 8
  April 30, 2010
 
   
Supplemental Agreement No. 9
  June 18, 2010
 
   
Supplemental Agreement No. 10
  June 18, 2010
 
   
Supplemental Agreement No. 11
  August 19, 2010
 
   
Supplemental Agreement No. 12
  September 3, 2010
 
   
Supplemental Agreement No. 13
  August 27, 2010
 
   
Supplemental Agreement No. 14
  October 25, 2010
 
   
Supplemental Agreement No. 15
  October 29, 2010
 
   
Supplemental Agreement No. 16
  January 31, 2011

      P.A. No. 3157 4 SA 16

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Table 1-C2 To
Purchase Agreement No. PA-3157
Aircraft Delivery, Description, Price and Advance Payments


                      Airframe Model/MTOW:                    777-Freighter  
766000 pounds   Detail Specification:              D019W007FED7F-1, Rev B dated
July 16, 2010    
 
                   
Engine Model/Thrust:                           GE90-110B1L
  110100 pounds   Airframe Price Base Year/Escalation Formula:     Jul-08    
ECI-MFG/CPI
 
                   
Airframe Price:
  [ * ]   Engine Price Base Year/Escalation Formula:     N/A     N/A
 
                   
Optional Features:
  [ * ]                
 
                   
Sub-Total of Airframe and Features:
  [ * ]   Airframe Escalation Data:            
 
                   
Engine Price (Per Aircraft):
  [ * ]   Base Year Index (ECI):       103.1    
 
                   
Aircraft Basic Price (Excluding BFE/SPE):
  [ * ]   Base Year Index (CPI):       208.2    
 
                   
Buyer Furnished Equipment (BFE) Estimate:
  [ * ]                
 
                   
Seller Purchased Equipment (SPE) Estimate:
  [ * ]                
 
                   
Deposit per Aircraft
  [ * ]                

                                                                         
Escalation         Escalation Estimate     Advance Payment Per Aircraft (Amts.
Due/Mos. Prior to Delivery):   Delivery   Number of     Factor         Adv
Payment Base     At Signing     24 Mos.     21/18/15/12/9/6 Mos.     Total  
Date   Aircraft     (Airframe)         Price Per A/P     1%     4%     5%    
35%  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
Total:
    2                                                      

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          FED
50271-1F.TXT   BOEING PROPRIETARY   Supplemental Agreement No. 16
Page 1

 

 



--------------------------------------------------------------------------------



 



Table 1-D To
Purchase Agreement No. PA-3157
Aircraft Delivery, Description, Price and Advance Payments


                      Airframe Model/MTOW:                   777-Freighter  
766000 pounds   Detail Specification:                       D019W007FED7F-1 Rev
B dated July 16, 2010
 
                   
Engine Model/Thrust:                           GE90-110B1L
  110100 pounds   Airframe Price Base Year/Escalation Formula:     Jul-10    
ECI-MFG/CPI
 
                   
Airframe Price:
  [ * ]   Engine Price Base Year/Escalation Formula:     N/A     N/A
 
                   
Optional Features:
  [ * ]                
 
                   
Sub-Total of Airframe and Features:
  [ * ]   Airframe Escalation Data:            
 
                   
Engine Price (Per Aircraft):
  [ * ]   Base Year Index (ECI):       106.8    
 
                   
Aircraft Basic Price (Excluding BFE/SPE):
  [ * ]   Base Year Index (CPI):       215.6    
 
                   
Buyer Furnished Equipment (BFE) Estimate:
  [ * ]                
 
                   
Seller Purchased Equipment (SPE) Estimate:
  [ * ]                
 
                   
Deposit per Aircraft:
  [ * ]                

                                                                               
      Escalation                     Escalation Estimate     Advance Payment Per
Aircraft (Amts. Due/Mos. Prior to Delivery):   Delivery   Number of     Factor  
                  Adv Payment Base     At Signing     24 Mos.    
21/18/15/12/9/6 Mos.     Total   Date   Aircraft     (Airframe)     MSN    
Deposit     Price Per A/P     1%     4%     5%     35%   Block D Aircraft      
                                                         
[ * ]
    1       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]  
    [ * ]       [ * ]  
[ * ]
    1       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]  
    [ * ]       [ * ]  
[ * ]
    1       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]  
    [ * ]       [ * ]  
[ * ]
    1       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]       [ * ]  
    [ * ]       [ * ]  
 
    4                                                                  
 
    [ * ]                                                                  

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          FED
54641-1F.TXT
55684   Boeing Proprietary   Supplemental Agreement No. 16
Page 1

 

 



--------------------------------------------------------------------------------



 



Attachment to
Letter 6-1162-RRO-1062
Option Aircraft Delivery, Description, Price and Advance Payments


                      Airframe Model/MTOW:                         
777-Freighter   766000 pounds   Detail Specification:
              D019W007FED7F-1, Rev NEW    
 
                   
Engine Model/Thrust:                                 GE90-110B1L
  110100 pounds   Airframe Price Base Year/Escalation Formula:     Jul-08    
ECI-MFG/CPI
 
                   
Airframe Price:
  [ * ]   Engine Price Base Year/Escalation Formula:     N/A     N/A
 
                   
Optional Features:
  [ * ]                
 
                   
Sub-Total of Airframe and Features:
  [ * ]   Airframe Escalation Data:            
 
                   
Engine Price (Per Aircraft):
  [ * ]   Base Year Index (ECI):       103.1    
 
                   
Aircraft Basic Price (Excluding BFE/SPE):
  [ * ]   Base Year Index (CPI):       208.2    
 
                   
Buyer Furnished Equipment (BFE) Estimate:
  [ * ]                
 
                   
Seller Purchased Equipment (SPE) Estimate:
  [ * ]   Forecast: 2Q08            
 
                   
Deposit/Aircraft at Def Agreemt:
  [ * ]                

                                                                               
          Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):      
      Escalation         Escalation Estimate     Balance At Option              
      Delivery   Number of     Factor         Adv Payment Base     Exercise    
24 Mos.     21/18/15/12/9/6 Mos.     Total   Date   Aircraft1     (Airframe)2  
      Price Per A/P     1%     4%     5%     35%  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  
[ * ]
    1       [ * ]           [ * ]       [ * ]       [ * ]       [ * ]       [ *
]  

      1   First two aircraft, with delivery dates of November 2013 and
January 2014, were exercised in Supplemental Agreement No. 16.   2   The
Escalation Factor for the Option Aircraft will be [ * ].   *   Blank spaces
contained confidential information which has been filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

          FED
50271-1O.TXT   BOEING PROPRIETARY   Supplemental Agreement No. 16
Page 1

 

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [c14167c1416704.gif]
January 11, 2011
6-1162-RRO-1144R4
The Boeing Company
P.O. Box 3707
Seattle,WA 98124-2207
Federal Express Corporation
2955 Republican Drive
Memphis, TN 38118

     
Attention:
  Mr. Kevin Burkhart
Managing Director — Aircraft Acquisitions & Sales

     
Subject:
  [ * ]
 
   
Reference:
  Supplemental Agreement No. 8, No. 13, No. 14, No. 15 and No. 16 to Purchase
Agreement 3157, dated November 7, 2006, between The Boeing Company (Boeing) and
Federal Express Corporation (Customer) relating to Model 777-FREIGHTER Aircraft
(the Aircraft)

Dear Mr. Burkhart:
In consideration of the strong business relationship between Boeing and Customer
and Customer executing Supplemental Agreements No. 8, No. 13, No. 14, No. 15 and
No. 16, Boeing has agreed to [ * ].

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          P.A. No. 3157, 6-1162-RRO-1144R4
[*]       SA-16
Page 1               BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [c14167c1416704.gif]
Further Customer agrees and acknowledges that Attachment A can not be
revised/modified in any way unless specifically agreed to in writing by Boeing.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ STUART C. ROSS    
 
       
 
  Its Attorney-In-Fact    
 
        ACCEPTED AND AGREED TO this    
 
        Date: January 31, 2011    
 
        FEDERAL EXPRESS CORPORATION    
 
       
By
  /s/ PHILLIP C. BLUM    
 
       
 
  Its VP, Aircraft Acquisitions & SAO    

Attachment

P.A. 3157, 6-1162-RRO-1144R4       SA-16                     [*]   BOEING
PROPRIETARY   Page 2

 

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [c14167c1416704.gif]
Attachment A to 6-1162-RRO-1144R4
[ * ]

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

      BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



     
(BOEING LOGO) [c14167c1416704.gif]
  The Boeing Company
P.O. Box 3707
Seattle, WA 98124-2207

FED-PA—LA-1001683R1
Federal Express Corporation
3610 Hacks Cross
Memphis TN 38125

     
Subject:
  Special Matters for Block D Aircraft
 
   
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Model
777-FREIGHTER aircraft (the Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.
[ * ]
7. ADVANCE PAYMENT SETOFF RIGHTS
Customer agrees that if it defaults on any monetary obligation under the
Purchase Agreement and has failed to cure such default within five (5) calendar
days of receiving written notice from Boeing, then Boeing may apply any/all
advance payments paid by Customer to cure, in part or in whole, any default made
with respect to any Aircraft or other obligation in the Purchase Agreement. In
the event that Boeing exercises such setoff rights and applies any advance
payments to cure any such default by Customer with respect to an Aircraft or
other obligation in the Purchase Agreement, Boeing will be entitled to require
Customer to replace within ten days of written notice, the amount of advance
payments applied to cure such default such that the total amount of advance
payments will be restored to the aggregate amount of advance payments owed at
that time by Customer.
[ * ]
9. PUBLIC ANNOUNCEMENT
Notwithstanding the terms in the Purchase Agreement, neither Party shall, except
as required by law, in any manner advertise or make any public statement
regarding Customer’s purchase of the Block D Aircraft without the prior written
consent of the other Party. Neither Party shall disclose any details of this
Agreement to any third party, except as may be authorized in writing by an
authorized officer of the other Party or as set forth in the Confidential
Treatment paragraph below.

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          P.A. 3157, FED-PA-LA-1001683R1       SA-16 Special Matters for Block D
Aircraft       Page 1

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [c14167c1416704.gif]
Confidential Treatment. Customer understands that certain commercial and
financial information contained in this Letter Agreement /and attachment(s)
hereto is considered by Boeing as confidential. Customer agrees that it will
treat this Letter Agreement and the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose this Letter
Agreement or any information contained herein to any other person or entity.
Notwithstanding the above, Boeing acknowledges that Customer may disclose this
Letter Agreement / and attachment(s) hereto to FedEx Corporation, its Board of
Directors, and to Customer’s and FedEx Corporation’s professional advisors who
are under a duty of confidentiality with respect thereto.
10. EFFECTIVENESS
This letter agreement shall not become effective unless and until Supplemental
Agreement No. 16 becomes effective.
If the foregoing correctly sets forth your understanding of our agreement with
respect to matters described above, please indicate your acceptance and approval
below.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ STUART C. ROSS    
 
       
 
  Its Attorney-In-Fact    
 
        ACCEPTED AND AGREED TO this    
 
        Date: January 31, 2011    
 
        FEDERAL EXPRESS CORPORATION    
 
       
By
  /s/ PHILLIP C. BLUM    
 
       
 
  Its VP, Aircraft Acquisitions & SAO    

          P.A. 3157, FED-PA-LA-1001683R1       SA-16 Special Matters for Block D
Aircraft       Page 2

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



     
(BOEING LOGO) [c14167c1416704.gif]
  The Boeing Company
P.O. Box 3707
Seattle, WA 98124-2207

FED-PA—LA-1000790R2
Federal Express Corporation
3610 Hacks Cross
Memphis TN 38125
Subject: Special Matters for Block C Aircraft
Reference: Purchase Agreement No. 3157 (the Purchase Agreement) between The
Boeing Company (Boeing) and Federal Express Corporation (Customer) relating to
Model 777-FREIGHTER aircraft (the Aircraft)
This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.
[ * ]
9. ADVANCE PAYMENT SETOFF RIGHTS
Customer agrees that if it defaults on any monetary obligation under the
Purchase Agreement and has failed to cure such default within five (5) calendar
days of receiving written notice from Boeing, then Boeing may apply any/all
advance payments paid by Customer to cure, in part or in whole, any default made
with respect to any Aircraft or other obligation in the Purchase Agreement. In
the event that Boeing exercises such setoff rights and applies any advance
payments to cure any such default by Customer with respect to an Aircraft or
other obligation in the Purchase Agreement, Boeing will be entitled to require
Customer to replace within ten days of written notice, the amount of advance
payments applied to cure such default such that the total amount of advance
payments will be restored to the aggregate amount of advance payments owed at
that time by Customer.
[ * ]

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          P.A. 3157, FED-PA-LA-1000790R2       SA-16 Special Matters for Block C
Aircraft       Page 1

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [c14167c1416704.gif]
11. PUBLIC ANNOUNCEMENT
Notwithstanding the terms in the Purchase Agreement, neither Party shall, except
as required by law, in any manner advertise or make any public statement
regarding Customer’s purchase of the Block C Aircraft without the prior written
consent of the other Party. Neither Party shall disclose any details of this
Agreement to any third party, except as may be authorized in writing by an
authorized officer of the other Party or as set forth in the Confidential
Treatment paragraph below.
Confidential Treatment. Customer understands that certain commercial and
financial information contained in this Letter Agreement /and attachment(s)
hereto is considered by Boeing as confidential. Customer agrees that it will
treat this Letter Agreement and the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose this Letter
Agreement or any information contained herein to any other person or entity.
Notwithstanding the above, Boeing acknowledges that Customer may disclose this
Letter Agreement / and attachment(s) hereto to FedEx Corporation, its Board of
Directors, and to Customer’s and FedEx Corporation’s professional advisors who
are under a duty of confidentiality with respect thereto.
If the foregoing correctly sets forth your understanding of our agreement with
respect to matters described above, please indicate your acceptance and approval
below.
12. EFFECTIVENESS
This letter agreement shall not become effective unless and until Supplemental
Agreement No. 16 becomes effective.

          P.A. 3157, FED-PA-LA-1000790R2       SA-16 Special Matters for Block C
Aircraft       Page 2

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



(BOEING LOGO) [c14167c1416704.gif]

          Very truly yours,    
 
        THE BOEING COMPANY    
 
       
By
  /s/ STUART C. ROSS    
 
       
 
  Its Attorney-In-Fact    
 
        ACCEPTED AND AGREED TO this    
 
        Date: January 31, 2011    
 
        FEDERAL EXPRESS CORPORATION    
 
       
By
  /s/ PHILLIP C. BLUM    
 
       
 
  Its VP, Aircraft Acquisitions & SAO    

          P.A. 3157, FED-PA-LA-1000790R2       SA-16 Special Matters for Block C
Aircraft       Page 3

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Supplemental Agreement No. 17
to
Purchase Agreement No. 3157
between
The Boeing Company
And
Federal Express Corporation
Relating to Boeing Model 777-FREIGHTER Aircraft
THIS SUPPLEMENTAL AGREEMENT, entered into as of the 14th day of February 2011,
by and between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION
(Customer);
W I T N E S S E T H:
WHEREAS, the parties entered into that certain Purchase Agreement No. 3157,
dated November 7, 2006 (Purchase Agreement), relating to the purchase and sale
of certain Boeing Model 777-FREIGHTER Aircraft (the Aircraft);
WHEREAS, the parties entered into an Aircraft General Terms Agreement, dated
November 7, 2006, as incorporated by reference into the Purchase Agreement
(AGTA);
WHEREAS, Customer anticipates, pursuant to that certain Purchase Agreement
Assignment between [ * ] and Customer (Assignment Agreement), taking delivery
from Boeing of one (1) new Boeing model 777-F aircraft with manufacturing serial
number [ * ]; and
WHEREAS, Boeing and Customer desire that, for the purposes of post-delivery
support and operation, [ * ].

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S17 - 1



--------------------------------------------------------------------------------



 



Supplemental Agreement 17 to
Purchase Agreement No. 3157
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:
All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.
1. AGTA
The entire AGTA, and as amended by Letter Agreement No. 6-1162-RCN-1795 entitled
“AGTA Amended Articles”, shall pertain and be applicable to Customer with
respect to [ * ], subject to the following:
[ * ]
2. Purchase Agreement
The following provisions of the Purchase Agreement will be applicable to
Customer with respect to [ * ].
3. [ * ]
4. Pre-Delivery Inspections, Customer Walk, Customer Flight(s) and Delivery
Commitment Letter
Customer shall be entitled, subject to Boeing providing its concurrence, not to
be unreasonably withheld, conditioned or delayed, to a Services Agreement as
presented by Customer and [ * ] to Boeing, to [ * ].
5. [ * ]
6. Document Review
Prior to the delivery of [ * ], Boeing and [ * ] will conduct a document review,
[ * ].

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S17 - 2



--------------------------------------------------------------------------------



 



Supplemental Agreement 17 to
Purchase Agreement No. 3157
7. Disclaimer and Release and Exclusion of Consequential and Other Damages
The DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES in
Article 11 of Part 2 of Exhibit C to the Aircraft General Terms Agreement and
the insurance provisions in Article 8.2 of the Aircraft General Terms Agreement
(as amended by Letter Agreement No. 6-1162-RCN-1795 entitled AGTA Amended
Articles), will apply to and be binding on Customer and applicable to [ * ].
8. Other Rights and Obligations
For the sake of clarity, it is the parties’ intent to have [ * ] governed under
[ * ].
9. Effectiveness
Except with respect to matters, rights, obligations, mutual covenants and
entitlements expressed herein pertaining to pre-delivery matters (which shall be
effective as of the date Boeing and Customer enter this Supplemental Agreement
No. 17), the matters, rights, obligations, mutual covenants and entitlements of
Boeing and Customer shall be effective upon [ * ].
EXECUTED as of the day and year first above written.

                      THE BOEING COMPANY   FEDERAL EXPRESS CORPORATION
 
                   
By:
  /s/ STUART C. ROSS
 
Its: Attorney-In-Fact   By:   /s/ PHILLIP C. BLUM
 
Its: VP, Aircraft Acquisitions & SAO        

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S17 - 3